DETAILED ACTION
	This is in response to the amendment filed on September 20th 2021.

Response to Arguments
Applicant’s arguments, see pg. 13, filed 9/20/21, with respect to the specification and drawing objections have been fully considered and are persuasive.  The specification and drawing objections have been withdrawn. 

Applicant’s arguments, pg. 13-14, regarding the claim objection are persuasive.  The claim objection has been withdrawn.

Applicant’s arguments, see pg. 14, with respect to the double patenting rejection have been fully considered and are persuasive.  The terminal disclaimer was approved on 9/20/21 so the double patenting rejection has been withdrawn. 

With regard to the remaining arguments, on pages 14-21, applicant describes the references.  On pages, 22- 26 applicant argues the references do not teach the amended feature of “a plurality of different types of applications” because Batraski discloses only browser applications.  Examiner finds this is argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. US 2012/0066292 A1.


Applicant also argues claim 3, pg. 28-30, although applicant highlights some language from claim, this argument seems to repeat the above regarding “the plurality of different types of applications” (see pg. 30) and therefore is also moot in view of the new ground of rejection.

Applicant argues claim 6, pg. 30-32.  Applicant states Batraski does not seem to disclose updates about “network connectivity” (pg. 31-32).  This is not persuasive.  By receiving synchronization updates, the system of Batraski can determine whether it has network connectivity or not.  Under the broadest reasonable interpretation, this is information about network connectivity.

Applicant’s remarks regarding claims 12-14, pg. 32-39 appear to focus on the “different types of applications”, as explained above, this argument is deemed moot in view of the new ground of rejection.

Applicant’s remarks, pg. 40, are persuasive for the same reason given above, a new ground of rejection is made in view of Yu.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batraski et al. US 2013/0254685 A1 in view of Yu et al. US 2012/0066292 A1.

Regarding claim 1, Batraski discloses:
a server system that is configured to serve a plurality of different types of applications to each of a plurality of user systems each being associated with a particular user (paragraphs 8 and 11; Batraski discloses remote servers accessed via networks using multiple devices including a first browser and a second browser, one of ordinary skill in the art would understand that there are different browser “types”, thus Batraski teaches serving a plurality of different “types”) wherein the server system comprises: one or more hardware processors (Fig. 18); and
memory comprising processor-executable instructions encoded on a non-transient processor-readable media (Fig. 18), wherein the one or more hardware processors (Fig. 18) are configurable to execute the processor-executable instructions of a session manager module (purpose of Batraski is to manage user sessions – see paragraphs 5-7 and Fig. 7) that, when executed, is configurable to cause:
receiving session information from a session management module at each of the plurality of user systems that, when executed, is configurable to provide information about use of applications at each of the plurality of user systems (paragraphs 64-67 and Fig. 7), wherein 
maintaining, for each user system of the particular user, user interaction information for each application of the plurality of … applications at that user system that are currently being used or that have recently been used (paragraphs 43, 64 and Fig. 7), and an application link to a corresponding application of that user system for each of the plurality of … applications (browser is activated via menu button/icon, which is equivalent to a “link” under the broadest reasonable interpretation – see Figs. 1 and 14 and paragraph 94); and
communicating, to each of the plurality of user systems, session-synchronization information that allows for current usage of the plurality of … applications at each of the user systems to be synchronized with usage of the plurality of different types of corresponding applications at other user systems (paragraphs 68, 76 and Figs. 7-8), and wherein each application link is used by that user system to access a corresponding application (menu button/icon activates browser/application – Figs. 1, 14 and paragraph 94).

	Batraski does not explicitly disclose that session information indicates which applications of a plurality of different types of applications are in use at that particular user system, but this is taught by Yu as a method for service mobility that includes a service information manager which maintains information on currently running services (abstract, paragraph 8) including “a running service list” (paragraph 22, Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Batraski to incorporate the running services list from Yu 

	Regarding claim 2, Batraski discloses maintaining the session information received from each of the user systems as collective session information, and wherein the session-synchronization information comprises at least some of the collective session information (paragraph 64).

	Regarding claim 3, Batraski discloses the session synchronization information allows for the current usage of the plurality of different … applications at each of the user systems to be synchronized with the usage of the plurality of different types of corresponding applications at the other user systems when the particular user switches from using one of the plurality of user systems to using another one of the plurality of user systems (paragraph 64, Fig. 7), and wherein each application link is used by that user system, when that user system becomes currently active and a session context is switched to that user system, to access a corresponding application (menu button is equivalent to “link” – see paragraph 94), and wherein the session-synchronization information is used by a particular user system to synchronize applications at that particular user system with other corresponding applications that were in use at one or more of the other user systems when that particular user system becomes active (synchronize – paragraph 64, Fig. 7).  Yu discloses synchronizing a plurality of different types of applications by maintain a running services list as discussed above.  The motivation to combine is the same as that given above.



	Regarding claim 5, Batraski discloses wherein session information comprises: an identifier that identifies a particular user system (paragraph 69); and an activity status that indicates which applications are in use at that particular user system including whether the particular user system is currently in use or active (activity data includes user interaction and status – see paragraph 75).

	Regarding claim 7, Batraski discloses:
determining which ones of the plurality of user systems are currently active (paragraph 98, Fig. 14); 
monitoring for the occurrence of one or more different types of trigger events (paragraphs 94-95 and Fig. 14); 
communicating, to each of the plurality of user systems, the session-synchronization information when the session manager module determines that a trigger event has occurred, to force session synchronization at each of the plurality of user systems (synchronize – paragraphs 47, 58, 64 and 76;


Regarding claim 8, Batraski discloses the one or more triggers comprise one or more of: receiving an indication that an application has become active (receive request from browser – paragraph 76, this indicates activity).

Regarding claim 9, Batraski discloses the trigger event comprises one or more of: usage-based trigger events (paragraph 76); or automatic switch-over trigger events (browser synchronizes upon activation, and thus is “automatic” upon switching – see paragraph 42).

Regarding claim 10, Batraski discloses receiving an indication that an application has been launched at one of the user systems was previously inactive and has now become active (Fig. 14), and receiving an indication that there has been user interaction with an application that was previously launch at one of the plurality of user systems and has become active after a time period has passed since previous user interaction (receive new user activity – paragraph 67).



Regarding claim 12, Batraski discloses maintaining an activity log for each user system of the particular user, wherein each activity log comprises user interaction information for each application of the plurality of different types of applications at that user system that are currently being used or that have been recently used (maintain activity information – see paragraphs 43, 64 and Fig. 7); and wherein the user interaction information includes at least information that describes a most recent interaction with the application (activity information is updated “each time an activity is performed” – paragraph 64, so this would include the most recent interaction).

Regarding claim 13, Batraski discloses maintaining context mapping information for each user system of the particular user, wherein the context mapping information for each user maps the plurality of different types of could-based applications to other ones of the plurality of different types of application at other user systems (the session activity information “maps” the browsing context from one system to another – see paragraphs 52, 64 and 75, and Figs. 5 and 7); and
wherein the context mapping information for a particular system is used to map the plurality of different types of application that are in use at other user systems to the plurality of 

Regarding claim 14, Batraski discloses an identifier for the user system (paragraph 43);
an application type … for each of the plurality of different types of applications that has been in use at one of the other user systems (device name/type – paragraphs 43, 64);
user interaction information for each of the plurality of different types of applications that has been in use at one of the other user systems within the time threshold (activity log – paragraphs 42, 64); and
the application link to the corresponding application of that user system for each of the plurality of different types of applications, wherein each application link is to a corresponding application of that user system for each of the plurality of different types of applications that has been in use at one of the other user systems within the time threshold prior to session context being switched (menu button equivalent to “application link” – see Figs. 1, 14 and paragraph 94).
Batraski does not explicitly disclose application type and application name but this is taught by Yu as maintaining a list of applications (Fig. 4).  The motivation to combine is the same as that given in the rejection of claim 1.

Regarding claim 15, Batraski discloses each application link is used by the user system to access the corresponding application when the session context is switched to that user system 

Regarding claim 16, Batraski discloses the corresponding application is not the same application that was in use at the one of the other user systems prior to the session context being switched to that user system (seamless browser lets user switch between different type of applications, for example user can switch between a web browser plugin to a TV widget – see paragraph 44, one of ordinary skill in the art would understand a web browser and TV plugin are “not the same” as they would require different coding to function).

	Regarding claim 17, it corresponds to claim 1 and thus is rejected for the same reasons.

	Regarding claims 18-19, they correspond to previously presented dependent claims 5 and 7 respectively; thus they are rejected for the same reasons.

	Regarding claim 20, it is directed to a “user system” as opposed to the “server system” of claim 1, however the recited limitations substantially correspond to claim 1 and therefore are rejected for similar reasons.  Any additional features recited by claim 20 and not included in claim 1 are believed to be rejected above in the dependent claims.  For example, claim 20 recites “a session context is switched” – this is already covered by claim 3 and rejected above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batraski and Yu in further view of Sharma et al. US 2017/0352086 A1.

Regarding claim 6, Batraski discloses wherein the session information comprises: updates about… that user system with respect other user systems that are associated with the particular user (synchronization process provides “updates” about that particular system to other systems associated with the user – paragraph 64, Fig. 7); and network connectivity of that user system (updates provided when network connectivity is available – paragraph 42, 75).
	The combination of Batraski and Yu does not explicitly disclose providing location or battery information but this is well-known in the art.  Sharma explicitly discloses that session information may include “geographical data” and “battery data” (see paragraph 44, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Batraski to include location and battery information as part of the session information in order to enhance session synchronization.  Sharma suggests this additional session information helps improve the session synchronization process (paragraph 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Kathuria et al. US 2018/0004828 A1 discloses a server synchronization system for delivery synchronized data to multiple client devices (paragraph 26).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975